Exhibit 4.12 SHAREHOLDERS AGREEMENT Among costa verde aeronÁutica S.A., INVERSIONES MINERAS DEL CANTÁBRICO S.A. and TEP Chile s.a. Dated as of January 25th, 2012 ­SC1:2501431.18 TABLE OF CONTENTS Page ARTICLE I SCOPE OF AGREEMENT Section 1.01 Scope of Agreement 2 Section 1.02 Effectiveness 3 ARTICLE II Governance Section 2.01 Composition of the LATAM Board 3 Section 2.02 Meetings of the LATAM Board 4 Section 2.03 Shareholder Votes on Non-Supermajority Actions 4 Section 2.04 Supermajority Matters 5 ARTICLE III TRANSFER Restrictions Section 3.01 Restrictions on Transfers 6 Section 3.02 TEP Permitted Transfers 6 Section 3.03 LATAM Controlling Shareholders Permitted Transfers 9 Section 3.04 Additional Permitted Transfers 10 Section 3.05 Right of First Offer 11 Section 3.06 Additional Requirements 13 Section 3.07 Assignment of Rights 13 ARTICLE IV General ProvisionS Section 4.01 Term of Agreement 13 Section 4.02 Fees and Expenses 13 Section 4.03 Governing Law 13 Section 4.04 Definitions 14 Section 4.05 Severability 16 Section 4.06 Amendment; Waiver 16 Section 4.07 Assignment 17 i ­SC1:2501431.18 Section 4.08 Entire Agreement; No Third Party Beneficiaries 17 Section 4.09 Notices 17 Section 4.10 Specific Enforcement; Consent to Jurisdiction 18 Section 4.11 WAIVER OF JURY TRIAL 19 Section 4.12 Counterparts 19 Section 4.13 Interpretation 19 Section 4.14 Relationship of Shareholders 20 Section 4.15 Filing Requirement 20 Exhibit A – Organizational Structure of the LATAM Group ii ­SC1:2501431.18 INDEX OF DEFINED TERMS Page Page Acceptance Notice 11 LATAM Controlling Shareholder Directors 3 Adverse Effect 8 LATAM Controlling Shareholders 1 Affiliate 14 LATAM-TEP Shareholders Agreement. 2 Affiliate Transfer 10 Law 15 Agreed Courts 19 Limited Voting Rights 15 Agreed Issues 19 Mediation Period 5 Agreement 1 Mergers 1 Amaro Family 1 Non-Selling Shareholder 11 beneficial ownership 14 Offer Notice 11 Block Sale 7 Offer Period 11 Board Pre-Meeting 4 Order 15 business day 14 Ownership Control Sale 8 By-laws 14 Partial Sale 6 Chilean Corporate Law 4 Person 15 Convertible Securities 14 Prohibited Transfer 13 CVA 1 Proposed Purchase Price 11 Dividend Rights 15 Purchaser 12 Effective Time 3 Release Event 9 Equity Securities 14 Restricted Common Stock 14, 15 Exchange Act 14 Restricted Shares 15 Exchange Offer 1 ROFO Right 11 Exchange Offer Agreement 1 Sale Period 12 Forced Vote Sale 8 Second Meeting Date 8 Forced Vote Sale Period 9 Selling Shareholder 11 Full Ownership Trigger Date 8 Shareholder Pre-Meeting 4 Governmental Entity 14 Shareholders 1 Holdco I 1 Shareholders 16 Holdco I Non-Voting Stock 15 Shareholders Agreements 2 Holdco I Shareholders Agreement 2 Subject Securities 11 Holdco I Voting Stock 15 Subject Shares 3 IMDC 1 Subsidiary 16 Implementation Agreement 1 Supermajority Action 4 Institutional Lender 15 TAM 1 LATAM 1 TAM Shareholders Agreement 2 LATAM Board 3 Tenth Anniversary 6 LATAM Common Stock 1 TEP 1 LATAM Controlling Shareholder Directed Action 5 TEP Directors 3 Third Anniversary 6 Transfer 6 Voting Securities 16 Whole Block Sale 11 iii ­SC1:2501431.18 Transfer 6 Whole Block Sale 11 Voting Securities 16 4 ­SC1:2501431.18 SHAREHOLDERS AGREEMENT, dated as of January , 2012 (this “ Agreement ”), among COSTA VERDE AERONÁUTICA S.A., a company organized under the Law of Chile (“ CVA ”), INVERSIONES MINERAS DEL CANTÁBRICO S.A., a company organized under the Law of Chile (“ IMDC ,” and together with CVA, the “ LATAM Controlling Shareholders ”), and TEP CHILE S.A., a company organized under the Law of Chile (“ TEP ,” and together with the LATAM Controlling Shareholders, the “ Shareholders ”). W I T N E S S E T H WHEREAS, as of the date of this Agreement Maria Cláudia Oliveira Amaro, Maurício Rolim Amaro, Noemy Almeida Oliveira Amaro and João Francisco Amaro (the “ Amaro Family ”) collectively own 100% of the outstanding shares of TEP; WHEREAS, the LATAM Controlling Shareholders are the controlling shareholders of LATAM Airlines S.A., a company organized under the Law of Chile (“ LATAM ”), and currently collectively own 115,399,502 shares of the common stock, no par value (the “ LATAM Common Stock ”), of LATAM; WHEREAS, as of the date of this Agreement the Amaro Family are the controlling shareholders of TAM S.A., a company organized under the Law of Brazil (“ TAM ”), and currently own ordinary shares and preferred shares of TAM representing 85.3736% of the total voting power of the capital stock of TAM currently issued and outstanding; WHEREAS, LATAM, TAM, the LATAM Controlling Shareholders, TAM Empreendimentos e Participações S.A., a company organized under the Law of Brazil, and the Amaro Family have entered into an Implementation Agreement, dated as of January 18, 2011, as amended (the “ Implementation Agreement ”), and an Exchange Offer Agreement, dated as of January 18, 2011, as amended (the “ Exchange Offer Agreement ”), pursuant to which the outstanding shares of capital stock of TAM will be acquired by LATAM and Holdco I S.A., a newly formed company to be organized under the Law of Chile (“ Holdco I ”), pursuant to the contribution transaction, the delisting exchange offer (the “ Exchange Offer ”) and the mergers described therein (the “ Mergers ”) in exchange for shares of LATAM Common Stock; WHEREAS, after the Mergers, TEP will own at least 80% of the HoldcoI Voting Stock and LATAM will own 100% of the HoldcoI Non-Voting Stock, no more than 20% of the HoldcoI Voting Stock and 100% of the preferred shares of TAM; WHEREAS, immediately following the consummation of the transactions contemplated by the Implementation Agreement and the Exchange Offer Agreement and assuming (only for purposes of calculating the ownership percentages set forth therein) (i) none of the holders of the outstanding shares of LATAM Common Stock exercise their appraisal rights ( derecho a retiro ) under the Law of Chile in respect of the Mergers, (ii) all TAM shareholders other than TEP fully participate in the Exchange Offer and (iii) the only shares of LATAM Common Stock and shares of TAM that will be outstanding after such consummation are the shares issued in Mergers and the shares which are subscribed and fully paid for as of the date of the Implementation Agreement (which excludes any shares issuable upon future exercises of stock options) and, the ownership structure of LATAM, HoldcoI, TAM and their Subsidiaries will be as set forth in ExhibitA hereto; ­SC1:2501431.18 WHEREAS, the LATAM Controlling Shareholders, as the continuing controlling shareholders of LATAM under the Law of Chile, desire to make the concessions to TEP and the Amaro Family provided herein, and the LATAM Controlling Shareholders and TEP desire to enter into this Agreement to set forth their agreements with respect to the governance of LATAM, the voting of their shares of LATAM Common Stock, the sale and transfer of their Restricted Shares and certain other matters; WHEREAS, concurrently with the execution and delivery of this Agreement, LATAM, TEP, TAM and HoldcoI are entering into a shareholders agreement, dated the date hereof (the “ TAM Shareholders Agreement ”), to set forth their agreement with respect to the governance, management and operation of TAM and its Subsidiaries; WHEREAS, concurrently with the execution and delivery of this Agreement, LATAM, TEP and HoldcoI are entering into a shareholders agreement, dated the date hereof (the “ HoldcoI Shareholders Agreement ”), to set forth their agreement with respect to the governance, management and operation of HoldcoI; WHEREAS, concurrently with the execution and delivery of this Agreement, LATAM and TEP are entering into a shareholders agreement, dated the date hereof (the “ LATAM-TEP Shareholders Agreement ,” and together with this Agreement, the TAM Shareholders Agreement and the HoldcoI Shareholders Agreement, the “ Shareholders Agreements ”), to set forth their agreement with respect to the governance, management and operation of, and the relationship among, LATAM, HoldcoI, TAM and their respective Subsidiaries; and WHEREAS, the execution and delivery of this Agreement and the other Shareholders Agreements are conditions to the commencement of the Exchange Offer and consummation of the Mergers. NOW, THEREFORE, in consideration of the representations and warranties, covenants and agreements contained herein and in the Implementation Agreement and the Exchange Offer Agreement and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Shareholders hereby agree as follows: ARTICLE I SCOPE OF AGREEMENT Section 1.01 Scope of Agreement . The Shareholders desire to set forth in this Agreement certain terms and conditions upon which they have agreed to hold their Restricted Shares and their agreements with respect to the governance, control and operation of LATAM, HoldcoI, TAM and their respective Subsidiaries. All actions required to be taken or performed under this Agreement shall be taken or performed in accordance with applicable Law. The Shareholders agree that the specific provisions of this Agreement shall not be limited by any inconsistent or conflicting provisions of the By-laws and accordingly, as between parties, such specific provisions shall prevail over such provisions of the By-laws. 2 ­SC1:2501431.18 Section 1.02 Effectiveness . This Agreement shall become effective only if, and at that time at which, HoldcoI becomes a holder of at least 80% of the outstanding ordinary shares of TAM (the “ Effective Time ”). ARTICLE II Governance Section 2.01 Composition of the LATAM Board . (a) The LATAM Controlling Shareholders and TEP each agree to exercise or cause to be exercised all voting rights in respect of all shares of LATAM Common Stock beneficially owned by it (as to each Shareholder at any time, its “ Subject Shares ”), and to use its commercially reasonable efforts to cause the LATAM Controlling Shareholder Directors (in the case of the LATAM Controlling Shareholders) or the TEP Directors (in the case of TEP) to take all actions within their power that are necessary or appropriate to: (i) in the case of TEP, assist in the removal and replacement of the directors elected to the board of directors of LATAM (the “ LATAM Board ”) by the LATAM Controlling Shareholders through the vote of their Subject Shares (the “ LATAM Controlling Shareholder Directors ”); (ii) in the case of the LATAM Controlling Shareholders, assist in the removal and replacement of the director(s) elected to the LATAM Board by TEP through the vote of its Subject Shares and, if applicable, the director elected to the LATAM Board by the vote of the LATAM Controlling Shareholders pursuant to Section 2.01(b) (the “ TEP Directors ”); (iii) maintain the size of the LATAM Board at a total of nine directors; and (iv) maintain the quorum required for action by the LATAM Board at a majority of the total number of directors of the LATAM Board. (b) Until such time as TEP consummates any Partial Sale, unless TEP beneficially owns enough shares of LATAM Common Stock to elect two directors to the LATAM Board by voting such shares, the LATAM Controlling Shareholders agree to vote their Subject Shares for the election to the LATAM Board of any individual designated by TEP in a written notice delivered to the LATAM Controlling Shareholders no later than thirty days prior to the relevant election date. 3 ­SC1:2501431.18 (c) Until the Full Ownership Trigger Date, TEP will take all necessary action to ensure that at all times when any individual is a TEP Director, such individual will also be a member of the board of directors of each of HoldcoI and TAM. Section 2.02 Meetings of the LATAM Board . Prior to each meeting of the LATAM Board, the LATAM Controlling Shareholders and TEP shall convene a meeting (each, a “ Board Pre-Meeting ”) to consult with each other and use their good faith efforts to reach agreement on all matters to come before the LATAM Board at such meeting (including the matters set forth in Article 56 of the Chilean Corporations Act (the “ Chilean Corporate Law ”) No. 18.046) other than any action that would require the approval of two-thirds of the shareholders of LATAM under Article67 of the Chilean Corporate Law (each, a “ Supermajority Action ”) and shall record their agreement, if any, on each such matter in the minutes of such Board Pre-Meeting. Unless otherwise agreed between the LATAM Controlling Shareholders and TEP, each Board Pre-Meeting shall be held on the third business day prior to any regular meeting of the LATAM Board and on the business day prior to any special meeting of the LATAM Board. If the LATAM Controlling Shareholders and TEP cannot reach agreement on any such matter prior to such meeting of the LATAM Board, then such matter shall be resolved by the LATAM Board at such meeting. Nothing in this Section 2.02 shall be construed to prevent the LATAM Controlling Shareholder Directors or the TEP Directors from participating in any meeting of the LATAM Board or voting or participating in any such meeting. Section 2.03 Shareholder Votes on Non-Supermajority Actions . Prior to each meeting of the shareholders of LATAM, the LATAM Controlling Shareholders and TEP shall convene a meeting (each, a “ Shareholder Pre-Meeting ”) to discuss and agree upon all matters to be submitted to a vote of the shareholders of LATAM other than any Supermajority Action and shall record their agreement, if any, on any such matter in the minutes of such Shareholder Pre-Meeting. At each meeting of the shareholders of LATAM, each of the LATAM Controlling Shareholders and TEP shall vote or cause to be voted all of their Subject Shares in the same manner as a block on all matters submitted to a vote of the shareholders of LATAM other than a Supermajority Action and in favor of any such matter that has been approved by the LATAM Controlling Shareholder Directors and the TEP Directors (if any) or, in the absence of such approval, in accordance with the proposal of the LATAM Board to the shareholders of LATAM (without regard to the views or positions of the LATAM Controlling Shareholder Directors or any TEP Directors). Unless otherwise agreed between the Shareholders, each Shareholder Pre-Meeting shall be held on the third business day prior to any regular meeting of the shareholders of LATAM and on the business day prior to any special meeting of the shareholders of LATAM. If any shareholder of LATAM other than any Shareholder requests that any matter other than a Supermajority Action be submitted to a vote of the shareholders of LATAM at any meeting of the shareholders of LATAM, then the LATAM Controlling Shareholders shall cause the LATAM Controlling Shareholder Directors, and TEP shall cause the TEP Directors, to request that the LATAM Board consider such matter and make a proposal to the shareholders of LATAM with respect to such matter prior to such shareholder meeting. 4 ­SC1:2501431.18 Section 2.04 Supermajority Matters . The LATAM Controlling Shareholders and TEP shall not vote on or take any action, and shall instruct the LATAM Controlling Shareholder Directors, in the case of the LATAM Controlling Shareholders, and the TEP Directors, in the case of TEP, not to vote on or take any action, in respect of any Supermajority Action except in compliance with this Section 2.04. With respect to any proposed Supermajority Action, each of the LATAM Controlling Shareholders and TEP shall consult with each other, shall give due consideration to all views expressed by the other with respect to such Supermajority Action and shall use their good faith efforts to agree upon whether or not to approve any such Supermajority Action. If, notwithstanding the foregoing, the LATAM Controlling Shareholders and TEP cannot reach an agreement with respect to such Supermajority Action, then the LATAM Controlling Shareholders, on the one hand, and TEP, on the other hand, will each appoint a senior representative thereof who will negotiate in good faith with the senior representative appointed by the other for a period of 30 days, which initial period may be extended for one additional 30‑day period by either the LATAM Controlling Shareholders or TEP by delivering a written notice to the other (such period, as it may be extended or shortened pursuant to this Section 2.04 or by mutual agreement of the Shareholders, the “ Mediation Period ”). If a special meeting of the shareholders of LATAM has been called to vote on a Supermajority Action other than as a result of any action by a Shareholder or any LATAM Controlling Shareholder Director or TEP Director, the LATAM Controlling Shareholders shall cause the LATAM Controlling Shareholder Directors, and TEP shall cause the TEP Directors, to try to convince the LATAM Board to call such meeting of shareholders of LATAM so that there will be sufficient time for a thirty-day Mediation Period prior to such shareholders meeting unless such directors’ fiduciary duties require that such shareholders meeting be held earlier. Notwithstanding the foregoing, if a special meeting of the shareholders of LATAM has been called to vote on a Supermajority Action other than as a result of any action by a Shareholder or any LATAM Controlling Shareholder Director or TEP Director and such special meeting will occur prior to the date when the Mediation Period would otherwise end, then the Mediation Period shall end on the second business day prior to the date on which such special meeting will be held. During the Mediation Period the senior representatives selected by the LATAM Controlling Shareholders and TEP shall meet with a mediator jointly selected by them, together with any relevant experts and advisors that they agree to retain and include in the mediation process, in an attempt to resolve their disagreement with respect to such Supermajority Action. The fees and expenses of each mediator, expert or advisor shall be shared equally between the LATAM Controlling Shareholders, on the one hand, and TEP, on the other hand. Each senior representative shall give due consideration to the positions, views and arguments of the other senior representative and shall negotiate in good faith with the other senior representative in an attempt to reach a mutually acceptable position or alternative with respect to such Supermajority Action. If the Shareholders’ disagreement with respect to such Supermajority Action remains unresolved after the Mediation Period, then each of the LATAM Controlling Shareholders and TEP will vote or cause to be voted all of their Subject Shares with respect to such Supermajority Action as directed by the LATAM Controlling Shareholders to TEP in writing prior to the relevant shareholder meeting (each, a “ LATAM Controlling Shareholder Directed Action ”). The LATAM Controlling Shareholders will vote or cause to be voted all of their Subject Shares to approve, and will cause the LATAM Controlling Shareholder Directors to approve and implement, and TEP will vote or cause to be voted all of its Subject Shares to approve, and will cause the TEP Directors to approve and implement, each Supermajority Action that has been approved by agreement of the LATAM Controlling Shareholders and TEP or, in the case of a LATAM Controlling Shareholder Directed Action, as directed by the LATAM Controlling Shareholders. Unless otherwise agreed between the Shareholders, no Shareholder will vote or cause to be voted any of its Subject Shares to approve any amendment to the By-laws that would require any action, other than any Supermajority Action, to be approved by the holders of shares constituting more than a simple majority of the issued and outstanding shares of LATAM Common Stock at a duly called meeting of the shareholders of LATAM at which a quorum is present and acting throughout. 5 ­SC1:2501431.18 ARTICLE III TRANSFER Restrictions Section 3.01 Restrictions on Transfers . No Shareholder will, or will permit any of its Affiliates (including the ultimate beneficial owners of such Shareholder) to, directly or indirectly, by operation of law or otherwise, sell, exchange, transfer, convey, assign, mortgage, pledge, encumber or otherwise dispose of any direct or indirect interest in, or beneficial ownership of (each, a “ Transfer ”), all or any portion of such Shareholder’s Restricted Shares to any Person except in compliance with this ArticleIII. The LATAM Controlling Shareholders and TEP each shall have the right, exercisable at any time or from time to time by written notice delivered to the other Shareholder(s), to exempt from the provisions of this Article III all or any portion of its Exempted Shares. Except pursuant to Section 3.04 or as otherwise expressly provided herein, prior to the Third Anniversary, no Shareholder will, or will permit any of its Affiliates (including the ultimate beneficial owners of such Shareholder) to, directly or indirectly, Transfer all or any portion of its Restricted Shares to any Person, unless the other Shareholder(s) has or have given its or prior written consent to such Transfer. On and after the Third Anniversary, the Shareholders shall have the right to Transfer, or to permit any of its Affiliates (including the ultimate beneficial owners of such Shareholder) to Transfer, their Restricted Shares only pursuant to and in compliance with the terms of Sections3.02, 3.03 and 3.04. Any Transfer made other than in compliance with the terms of this ArticleIII shall be null and void and of no force or effect. The Shareholders shall be entitled to specific performance (to the extent permitted by applicable Law) of their rights under this Article III, in addition to any other legal and equitable remedies to which they may be entitled under applicable Law. Section 3.02 TEP Permitted Transfers . (a) Sales Prior to the Tenth Anniversary . On and after the third anniversary of the Effective Time (the “ Third Anniversary ”) and prior to the tenth anniversary of the Effective Time (the “ Tenth Anniversary ”), TEP shall have the right to sell or transfer its shares of Restricted Common Stock to any Person (each, a “ Partial Sale ”) if (but only if) such Partial Sale complies with all of the requirements set forth in this Section 3.02(a). 6 ­SC1:2501431.18 (i) No Partial Sale shall be permitted if the number of shares of Restricted Common Stock of TEP immediately after such Partial Sale would be less than 10% of the total number of shares of LATAM Common Stock then issued and outstanding. (ii) Each Partial Sale shall be subject to the rights of first offer pursuant to Section 3.05. (iii) No Partial Sale of more than 2% of the total number of shares of LATAM Common Stock then issued and outstanding shall be permitted. (iv) No Partial Sale shall be permitted if TEP has sold or transferred any of its shares of Restricted Common Stock in the twelve-month period ending on the date on which such Partial Sale would otherwise be consummated. (b) Partial Sales After the Tenth Anniversary . On and after the Tenth Anniversary, TEP shall have the right to make a Partial Sale if (but only if) such Partial Sale complies with all of the requirements set forth in this Section 3.02(b). (i) No Partial Sale shall be permitted if the number of shares of Restricted Common Stock of TEP immediately after such Partial Sale would be less than 5% of the total number of shares of LATAM Common Stock then issued and outstanding. (ii) Each Partial Sale shall be subject to the rights of first offer pursuant to Section 3.05. (iii) No Partial Sale shall be permitted if TEP has sold or transferred any of its shares of Restricted Common Stock in the twelve-month period ending on the date on which such Partial Sale would otherwise be consummated. (c) Block Shares Sales . (i) On and after the Tenth Anniversary and prior to the Full Ownership Trigger Date, TEP may sell or transfer all (but not less than all) of its Restricted Shares (other than any shares of Restricted Common Stock of TEP that could be sold in the future pursuant to Section 3.02(b)) to any Person in a single block sale (a “ Block Sale ”) if (but only if) such Block Sale complies with all of the requirements set forth in this Section 3.02(c)(i). (A) A Block Sale must include all of the shares of HoldcoI Voting Stock beneficially owned by TEP. (B) Prior to a Block Sale, the Person to whom such Restricted Shares are to be sold or transferred shall have been approved by a resolution duly adopted by the LATAM Board as a buyer of the shares of HoldcoI Voting Stock beneficially owned by TEP; it being agreed that the LATAM Board shall grant such approval without unreasonable delay unless it has a bona fide business objection to such Person being the transferee of such shares or if a Transfer of such shares to such Person would, in the reasonable determination of the LATAM Board, be inconsistent with applicable Law in Brazil. 7 ­SC1:2501431.18 (C) No Block Sale shall be permitted if it would have a material adverse effect on the ability of (x) LATAM or HoldcoI to own, or to receive the full benefits of ownership of, TAM and its Subsidiaries or (y) TAM or its Subsidiaries to operate their airline businesses worldwide (each, an “ Adverse Effect ”). (D) A Block Sale shall be subject to the rights of first offer pursuant to Section 3.05. The LATAM Controlling Shareholders agree for the benefit of LATAM (who shall be a third-party beneficiary of this sentence) that if they acquire any shares of HoldcoI Voting Stock pursuant to Section 3.05 in connection with a Block Sale, then they will transfer such shares to LATAM or to any nominee of LATAM immediately following the sale or transfer of such shares to them by TEP for the same consideration as the LATAM Controlling Shareholders paid to TEP in respect of such shares. (ii) On and after the Tenth Anniversary and after the first date on which LATAM would be permitted under applicable Law in Brazil and other applicable Law to fully convert all of the shares of HoldcoI Non-Voting Stock beneficially owned by LATAM and its Affiliates into shares of HoldcoI Voting Stock and such conversion would not have any Adverse Effect (the “ Full Ownership Trigger Date ”), then TEP may sell or transfer all or any portion of its shares of Restricted Common Stock (each, an “ Ownership Control Sale ”) if (but only if) such Ownership Control Sale complies with all of the requirements set forth in this Section 3.02(c)(ii). (A) No Ownership Control Sale shall include any shares of HoldcoI Voting Stock beneficially owned by TEP. (B) Each Ownership Control Sale shall be subject to the rights of first offer pursuant to Section 3.05. (C) No Ownership Control Sale shall be permitted if TEP has sold or transferred any shares of Restricted Common Stock in the twelve-month period ending on the date on which such Ownership Control Sale would otherwise be consummated. (d) Forced Vote Sales . On and after the Third Anniversary, if during any twenty-four month period TEP is required to vote its Subject Shares with respect to one or more LATAM Controlling Shareholder Directed Actions at two meetings (consecutive or not) of the shareholders of LATAM held at least twelve months apart, then after the second such shareholder meeting TEP shall have the right to sell or transfer all (but not less than all) of its Restricted Shares (each, a “ Forced Vote Sale ”) if (i) TEP delivers a written notice to LATAM within 30 days after the date on which such second meeting was held that it intends to make a Forced Vote Sale (the “ Second Meeting Date ”), (ii) such Forced Vote Sale complies with the requirements of Section 3.02(c)(i) or Section 3.02(c)(ii), as applicable, but without giving effect to the phrase “On and after the Tenth Anniversary and” at the beginning of such sections and (iii) such Forced Vote Sale is completed within 8 ­SC1:2501431.18 eighteen months after the Second Meeting Date (such period, as it may be extended pursuant to this Section3.02(d), the “ Forced Vote Sale Period ”); provided that if TEP has made a bona fide and reasonably diligent effort to complete a Forced Vote Sale within the Forced Vote Sale Period but has been unable to do so, then the Forced Vote Sale Period shall be extended for twelve months. If a Forced Vote Sale is not completed within the Forced Vote Sale Period, then thereafter this Section 3.02(d) shall only apply with respect to votes taken on LATAM Controlling Shareholder Directed Actions after such date. (e) Release Event Sales . If a Release Event occurs and TEP has not sold or transferred any of its Restricted Shares prior to such Release Event, then at any time after such Release Event TEP shall have the right to sell or transfer all (but not less than all) of its Restricted Shares; provided, however , that if the sale or transfer occurs prior to the Full Ownership Trigger Date it must comply with the requirements of Section 3.02(c)(i)or Section 3.02(c)(ii), as applicable, but without giving effect to the phrase “On and after the Tenth Anniversary and,” at the beginning of such sections. A “ Release Event ” shall be deemed to have occurred only if and when each of the following events shall have occurred: (i) a capital increase (as defined under the Law of Chile) in LATAM is completed after the Effective Time, (ii) TEP does not fully exercise the preemptive rights granted to it under applicable Law in Chile with respect to such capital increase in respect of all of its shares of Restricted Common Stock, and (iii) after such capital increase is completed, the individual designated by TEP for election to the LATAM Board with the assistance of the LATAM Controlling Shareholders pursuant to Section 2.01(b) is not elected to the LATAM Board. Section 3.03 LATAM Controlling Shareholders Permitted Transfers . (a) Sales Prior to the Tenth Anniversary . On and after the Third Anniversary and prior to the Tenth Anniversary, the LATAM Controlling Shareholders shall have the right to sell or transfer their shares of Restricted Common Stock if (but only if) any such sale or transfer complies with all of the requirements set forth in this Section 3.03(a). (i) Such sale or transfer shall be subject to the rights of first offer pursuant to Section 3.05; provided , however , that notwithstanding the foregoing such rights of first offer shall not apply from and after the first date on which the shares of Restricted Common Stock of TEP represent less than 10% of the total number of shares of LATAM Common Stock then issued and outstanding. (ii) No such sale or transfer shall be permitted if the LATAM Controlling Shareholders have sold or transferred any shares of Restricted Common Stock in the twelve-month period ending on the date on which such sale or transfer would otherwise be consummated. (iii) No such sale or transfer of more than 2% of the total number of shares of LATAM Common Stock then issued and outstanding shall be permitted. (b) Sales After the Tenth Anniversary . On and after the Tenth Anniversary, the LATAM Controlling Shareholders may sell or transfer any of their shares 9 ­SC1:2501431.18 of Restricted Common Stock; provided , however , that notwithstanding the foregoing (i) each such sale or transfer shall be subject to the rights of first offer pursuant to Section 3.05 until the first date on which the shares of Restricted Common Stock of TEP represent less than 10% of the total number of shares of LATAM Common Stock then issued and outstanding and (ii) the LATAM Controlling Shareholders shall not sell or transfer any of their shares of Restricted Common Stock if they have sold any shares of Restricted Common Stock in the twelve-month period ending on the date in which such sale or transfer would otherwise be consummated. Section 3.04 Additional Permitted Transfers . Notwithstanding anything in this ArticleIII to the contrary, each Shareholder may pledge or grant a security interest in all or any portion of its shares of Restricted Common Stock to an Institutional Lender to secure a loan made in whole or in part to that Shareholder in order to (i) finance the acquisition of Equity Securities of LATAM or (ii) refinance any loan made to such Shareholder that is outstanding as of the date of this Agreement, and any Transfer of shares of Restricted Common Stock pursuant to any such pledge or security interest in effect as of the Effective Time shall be deemed to be a permitted Transfer under this Section 3.04. In addition, the LATAM Controlling Shareholders and TEP may Transfer all or a portion of their shares of Restricted Common Stock to (i) any of their direct or indirect wholly-owned Subsidiaries, (ii) to any entity wholly-owned by Enrique, Juan José and/or Ignacio Cueto (in the case of the LATAM Controlling Shareholders) or (iii) any entity that has no direct or indirect owners other than Maria Cláudia Oliveira Amaro, Maurício Rolim Amaro, Noemy Almeida Oliveira Amaro and/or João Francisco Amaro and that is directly or indirectly majority owned and controlled by Maria Cláudia Oliveira Amaro and Maurício Rolim Amaro (each, an “ Affiliate Transfer ”); provided that the LATAM Controlling Shareholders and TEP shall continue to be bound by the terms of this Agreement for all purposes following such Transfer. In addition, each of the LATAM Controlling Shareholders and TEP may Transfer a percentage of its shares of Restricted Common Stock to each of Enrique, Juan José and Ignacio Cueto (in the case of the LATAM Controlling Shareholders) or Maria Cláudia Oliveira Amaro, Maurício Rolim Amaro, Noemy Almeida Oliveira Amaro and João Francisco Amaro (in the case of TEP) or to any Person wholly owned by any such individual equal to the percentage of its Restricted Common Stock that such individual indirectly owns through his or her ownership of shares in the LATAM Controlling Shareholders (in the case of Enrique, Juan José and Ignacio Cueto) or TEP (in the case of Maria Cláudia Oliveira Amaro, Maurício Rolim Amaro, Noemy Almeida Oliveira Amaro and João Francisco Amaro); provided that following any such transfer of Restricted Common Stock by the LATAM Controlling Shareholders, all references to the LATAM Controlling Shareholders shall deemed to refer collectively to the LATAM Controlling Shareholders and the transferee of such Restricted Common Stock and the LATAM Controlling Shareholders and such transferee shall be jointly and severally liable for all obligations of the LATAM Controlling Shareholders under this Agreement; provided further that following any such transfer of Restricted Common Stock by TEP, all references to TEP shall deemed to refer collectively to TEP and the transferee of such Restricted Common Stock and TEP and such transferee shall be jointly and severally liable for all obligations of TEP under this Agreement. In addition, each Shareholder may issue its Equity Securities if (i) the net proceeds of such issuance is used solely to purchase Equity Securities of LATAM and pay related expenses or to refinance any loan made to such Shareholder that is outstanding as of the date of this Agreement, (ii) immediately after such issuance the beneficial owners of Equity Securities of such Shareholder as of the date of this Agreement collectively own a majority of the outstanding Equity Securities of such Shareholder that are entitled to vote generally in the election of directors of such Shareholder and control such Shareholder, and (iii) in the case of TEP, immediately after such issuance Maria Cláudia Oliveira Amaro and Maurício Rolim Amaro collectively control TEP and collectively own a majority of the outstanding Equity Securities of TEP that are entitled to vote generally in the election of directors of TEP and such issuance is permitted under Brazilian Law (including those relating to foreign ownership and control of Brazilian airlines) and would not have an Adverse Effect. In addition, TEP may issue its Equity Securities regardless of the use of the proceeds thereof if immediately prior to such issuance the subscriber of those Equity Securities is a holder of shares issued by TEP and immediately after such issuance TEP remains majority-owned and controlled by Maria Cláudia Oliveira Amaro and Maurício Rolim Amaro. No Transfer made in accordance with this Section 3.04 shall require the consent of any Shareholder, shall be subject to any rights of first offer in favor of any other Shareholder pursuant to Section 3.05 or shall be counted for purposes of determining whether Transfers by any Shareholder in any 12-month period have exceeded the limitations set forth in Sections3.02(a)(iii) and (iv), 3.02(b)(iii) and 3.03(a)(ii) and (iii) and 3.03(b). 10 ­SC1:2501431.18 Section 3.05 Right of First Offer . (a) If a Shareholder elects to sell or transfer all or any portion of its shares of Restricted Common Stock as permitted by the applicable provisions of Section3.02 or 3.03, such sale or transfer (and, in the case of a sale or transfer pursuant to Section 3.02(c)(i), Section 3.02(d) or Section 3.02(e) (each, a “ Whole Block Sale ”), the related sale or transfer of shares of HoldcoI Voting Stock) shall be subject to the right of first offer provided in this Section 3.05 except to the extent that Section 3.02 or 3.03 expressly provides that such right of first offer shall not apply to such sale or transfer. Unless the context otherwise requires, each Shareholder and its Affiliates shall be deemed to be a single Shareholder for purposes of this Section 3.05. The Shareholder electing to make any such sale or transfer (the “ Selling Shareholder ”) shall give written notice thereof (each, an “ Offer Notice ”) to the other Shareholder (the “ Non-Selling Shareholder ”), which notice shall set forth the number of shares of Restricted Common Stock (and, if applicable, shares of HoldcoI Voting Stock) proposed to be sold or transferred (collectively, the “ Subject Securities ”), a single price in cash that Selling Shareholder is willing to accept for the Subject Securities (the “ Proposed Purchase Price ,” of which an amount equal to the Non-Selling Shareholder’s then current tax basis in such shares and any costs that it is required to incur to effect such sale shall be allocated to any HoldcoI Voting Stock included in the Subject Securities) and any other material terms and conditions of the proposed sale or transfer. The Non-Selling Shareholder shall have the right to purchase the Subject Securities at the Proposed Purchase Price and on the other terms and conditions set forth in the Offer Notice (“ ROFO Right ”). The Non-Selling Shareholder may exercise its ROFO Right in whole but not in part by delivering written notice of such election (each, an “ Acceptance Notice ”) to the Selling Shareholder within 30 days after the date on which it received the Offer Notice (the “ Offer Period ”). If the Non-Selling Shareholder does not deliver an Acceptance Notice to the 11 ­SC1:2501431.18 Selling Shareholder by the end of the Offer Period, it will no longer be able to exercise its ROFO Right with respect to the Subject Securities. For all sales or transfers pursuant to Section 3.02 (other than Sections3.02(a) and (b)), the Non-Selling Shareholder shall have the right (but not the obligation) to assign its ROFO Rights in whole or in part to any Person; provided , however , that, notwithstanding the foregoing, in the case of a Whole Block Sale the LATAM Controlling Shareholders may only assign its ROFO Rights to a Person approved in advance by the LATAM Board and whose purchase would not have an Adverse Effect. If the Non-Selling Shareholder elects to assign any ROFO Right pursuant to this Section 3.05(a) to any Person, then the Non-Selling Shareholder shall describe such assignment in its Acceptance Notice, including the identity of the assignee and the Subject Securities that are the subject of the assignment, and the Selling Shareholder shall sell or transfer such Subject Securities to such assignee in lieu of the Non-Selling Shareholder. (b) If the Non-Selling Shareholder (i) does not deliver an Acceptance Notice during the Offer Period or (ii) delivers an Acceptance Notice during the Offer Period in which it (and/or any assignee) elects to purchase less than all of the Subject Securities, then the Selling Shareholder shall have the right to market and sell all of the Subject Securities to a third party for an all-cash purchase price no less than the Proposed Purchase Price and on terms and conditions no more favorable to the purchaser than those contained in the Offer Notice during the 90-day period commencing on the day immediately following, in the case of clause (i), the last day of the Offer Period or, in the case of clause (ii), the date on which such Acceptance Notice was delivered (such period, the “ Sale Period ”). If the Subject Securities are not sold during the Sale Period or if Selling Shareholder seeks to reduce the sale price below the Proposed Purchase Price or to offer other sale terms and conditions that are more favorable to the purchaser than those contained in the Offer Notice, all of the provisions of this Section 3.05 shall again apply with respect to any sale or transfer of such Subject Securities. (c) If the Non-Selling Shareholder delivers an Acceptance Notice to the Selling Shareholder during the Offer Period in which it (and/or any assignee) elects to purchase all of the Subject Securities, then there shall be deemed a valid, legally binding and enforceable agreement between the Selling Shareholder, on the one hand, and the Non-Selling Shareholder (and/or any such assignee) (each, a “ Purchaser ”), on the other hand, for the sale or transfer of the Subject Securities for the Proposed Purchase Price and on the other terms and conditions set forth in the Offer Notice. The closing of any such sale or transfer shall take place at 10a.m., New York time, on the later of (A) the 30th business day after the day on which such Acceptance Notice was received by Selling Shareholder and (B) the first date on which all of the consents, approvals or authorizations required by Law from any Governmental Entity for such sale or transfer are obtained at the principal office of LATAM or on such other date or at such other place as may be agreed to between the Selling Shareholder and the Purchaser(s), and the following provisions shall apply: (i) the Selling Shareholder shall execute such instruments of transfer as are customarily executed and reasonably requested to evidence and consummate the sale or transfer of the Subject Securities to each Purchaser; and 12 ­SC1:2501431.18 (ii) each party shall bear its own legal fees and expenses in connection with such sale or transfer. Section 3.06 Additional Requirements . Each Shareholder agrees that it will not Transfer any of its Restricted Shares if such Transfer would violate any applicable Law (each, a “ Prohibited Transfer ”). If and to the extent permitted by applicable Law, LATAM and HoldcoI, as applicable, may refuse to register any Prohibited Transfer, and each Shareholder hereby waives any rights it may have in the future to object to or challenge any such refusal in respect of any Transfer that is determined to be a Prohibited Transfer by a final and non-appealable order of a court of competent jurisdiction. Section 3.07 Assignment of Rights . Any transferee of Restricted Shares Transferred pursuant to Sections3.02(c), (d) or (e) or Section 3.04 shall execute a counterpart to this Agreement agreeing to be bound by all the terms and conditions hereof. Except for Affiliate Transfers made pursuant to Section 3.04 or as otherwise contemplated in this ArticleIII, no Shareholder shall have the right to assign any of its rights under this Agreement to any permitted transferee of such Shareholder’s Restricted Shares. ARTICLE IV
